

116 HR 2776 IH: Stop Sewage Overflow Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2776IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mrs. Trahan (for herself, Mr. LaHood, Mr. Moulton, Mr. Rouda, Ms. Tlaib, Ms. Kuster of New Hampshire, Mr. Trone, Mrs. Bustos, Mr. Espaillat, Mr. Pappas, Mr. Ryan, Mr. Beyer, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo make certain municipalities eligible for grants under the Federal Water Pollution Control Act,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Sewage Overflow Act. 2.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—
 (1)in subsection (b)— (A)in paragraph (3), by striking or;
 (B)in paragraph (4), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (5)is a municipality with high levels of sewage in the rivers of such municipality.;  (2)in subsection (d)—
 (A)by striking The Federal share and inserting the following:  (1)In generalExcept as provided in paragraph (2), the Federal share; and 
 (B)by adding at the end the following:  (2)Exception for certain projects (A)In generalThe Federal share of the cost of activities carried out using amounts from a grant made under subsection (a) for a municipality described in subsection (b)(5) shall be as follows:
 (i)Not less than 55 percent for municipalities the affected residents of which pay, on average, 2.0 percent or less of their household income for sewer service.
 (ii)Not less than 60 percent for municipalities the affected residents of which pay, on average, more than 2.0 percent, but not more than 2.5 percent, of their household income for sewer service.
 (iii)Not less than 65 percent for municipalities the affected residents of which pay, on average, more than 2.5 percent, but not more than 3.0 percent, of their household income for sewer service.
 (iv)Not less than 70 percent for municipalities the affected residents of which pay, on average, more than 3.0 percent, but not more than 3.5 percent, of their household income for sewer service.
 (v)Not less than 75 percent for municipalities the affected residents of which pay, on average, more than 3.5 percent of their household income for sewer service.
 (B)Affected residents definedFor purposes of this paragraph, the term affected resident means a resident of a municipality who is in the 20th percentile of income for the municipality.; and (3)in subsection (f)(1)—
 (A)by striking $225,000,000 and inserting $500,000,000; and (B)by striking 2020 and inserting 2030.
				